IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION fa?

 

THE UNITED STATES OF AMERICA,
Plaintiff,
v. 4:18CR230

LATWAN L. MILLS,

Defendant.

O R D E R

Counsel in the above-Captioned case have advised the Court
that all pretrial motions have been Complied with and/or that all
matters raised in the parties' motions have been resolved. by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

r‘)
SO oRDERED, this<bZV%l day of March, 2019.

_ /i/Q-@M@L /l- 1414

dHRIsToPéER L. RAY l
UNITED STATES MAGISTRATE JUDGE
soUTHERN DIsTRIcT oF GEORGIA

